PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Covestro Deutschland AG
Application No. 16/499,521
Filed: 30 Sep 2019
For: COSMETIC COMPOSITIONS COMPRISING SPECIAL CARBODIIMIDES, FOR HAIR
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the communication filed August 18, 2022 in furtherance of the petition decision issued June 17, 2022 under 37 CFR 1.181 and 37 CFR 1.137(a). This is also a decision on the request under 37 CFR 1.48.

The application became abandoned April 7, 2022 for failure to timely submit properly executed inventor oaths/declarations in compliance with 37 CFR 1.63 on or before payment of the issue fee in accordance with 37 CFR 1.53(f). Notice of Abandonment was mailed April 12, 2022.

DECISION UNDER 37 CFR 1.181

The application was properly held abandoned for failure to timely submit executed inventor oaths/declarations in compliance with 37 CFR 1.63 on or before payment of the issue fee in accordance with 37 CFR 1.53(f). Accordingly, the holding of abandonment is not subject to withdrawal.

In view thereof, the petition to withdraw the holding of abandonment under 37 CFR 1.181 remains DISMISSED.

DECISION UNDER 37 CFR 1.137(a)

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. The required reply was filed August 18, 2022. The required petition fee was submitted April 12, 2022. Lastly, an adequate statement of unintentional delay has been submitted.

In view thereof, the petition under 37 CFR 1.137(a) is GRANTED.

DECISION UNDER 37 CFR 1.48

In view of the request to withdraw from issue, request for continued examination, updated application data sheet, and processing fee, the request to correct inventorship with respect to the second named inventor is hereby GRANTED.

A decision on the petition to withdraw from issue will issue under separate cover.

This application will be directed to GAU 1761 for consideration of the request for continued examination.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Updated Filing Receipt